        Case 5:17-cv-00082-JPB Document 72 Filed 12/23/20 Page 1 of 2 PageID #: 348

USCA4 Appeal: 19-1334       Doc: 68        Filed: 12/23/2020   Pg: 1 of 2


                                                                  FILED: December 23, 2020

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT

                                         ___________________

                                            No. 19-1334 (L)
                                          (5:17-cv-00082-JPB)
                                         ___________________

        TRAVIS YOUNG; MICHELLE BEE YOUNG

                       Plaintiffs - Appellees
        v.

        EQUINOR USA ONSHORE PROPERTIES, INC.

                       Defendant - Appellant
         and

        SWN PRODUCTION COMPANY; STATOIL USA ONSHORE PROPERTIES,
        INC.

                        Defendants
        ------------------------------

        THE WEST VIRGINIA OIL AND NATURAL GAS ASSOCIATION; THE
        INDEPENDENT OIL AND GAS ASSOCIATION OF WEST VIRGINIA, INC.

                       Amici Supporting Appellant

                                         ___________________

                                              No. 19-1335
                                          (5:17-cv-00082-JPB)
                                         ___________________

        TRAVIS YOUNG; MICHELLE BEE YOUNG

                       Plaintiffs - Appellees
        Case 5:17-cv-00082-JPB Document 72 Filed 12/23/20 Page 2 of 2 PageID #: 349

USCA4 Appeal: 19-1334       Doc: 68       Filed: 12/23/2020   Pg: 2 of 2


        v.

        SWN PRODUCTION COMPANY

                       Defendant - Appellant
         and

        STATOIL USA ONSHORE PROPERTIES, INC.; EQUINOR USA ONSHORE
        PROPERTIES, INC.

                        Defendants
        ------------------------------

        THE WEST VIRGINIA OIL AND NATURAL GAS ASSOCIATION; THE
        INDEPENDENT OIL AND GAS ASSOCIATION OF WEST VIRGINIA, INC.

                       Amici Supporting Appellant

                                         ___________________

                                            MANDATE
                                         ___________________

               The judgment of this court, entered December 1, 2020, takes effect today.

               This constitutes the formal mandate of this court issued pursuant to Rule

        41(a) of the Federal Rules of Appellate Procedure.


                                                                 /s/Patricia S. Connor, Clerk
